In a proceeding pursuant to CPLR article 78 to compel the Poughkeepsie City School District to reimburse petitioner for attorney costs incurred in defense of a criminal charge of sexual abuse leveled against him by one of his students, enrolled in one of the school district’s schools, the appeal is from a judgment of the Supreme Court, Dutchess County, entered June 12, 1979, which granted the petition. Judgment affirmed, with $50 costs and disbursements. Section 3028 of the Education Law requires a board of education to provide an attorney and pay his fees to defend a teacher in "any civil or criminal action or proceeding arising out of disciplinary action taken against any pupil of the district while in the discharge of his duties within the scope of his employment”. On this record, it is apparent that the criminal charge brought against the petitioner resulted from disciplinary action taken by him in the discharge of his duties. Therefore, he is entitled to reimbursement for the fee expended in obtaining dismissal of the charge. Mollen, P. J., Lazer, Gibbons and Margett, JJ., concur.